MEMORANDUM DECISION
                                                                                    FILED
Pursuant to Ind. Appellate Rule 65(D),                                          Apr 02 2019, 9:55 am

this Memorandum Decision shall not be                                               CLERK
regarded as precedent or cited before any                                       Indiana Supreme Court
                                                                                   Court of Appeals
                                                                                     and Tax Court
court except for the purpose of establishing
the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                    ATTORNEYS FOR APPELLEE
Susan D. Rayl                                             Curtis T. Hill, Jr.
Indianapolis, Indiana                                     Attorney General of Indiana

                                                          Samuel J. Dayton
                                                          Deputy Attorney General
                                                          Indianapolis, Indiana


                                           IN THE
    COURT OF APPEALS OF INDIANA

Jason Spears,                                             April 2, 2019
Appellant-Defendant,                                      Court of Appeals Case No.
                                                          18A-CR-2091
        v.                                                Appeal from the Marion Superior
                                                          Court
State of Indiana,                                         The Honorable Lisa F. Borges,
Appellee-Plaintiff                                        Judge
                                                          Trial Court Cause No.
                                                          49G04-1801-F3-531



Altice, Judge.


                                          Case Summary



Court of Appeals of Indiana | Memorandum Decision 18A-CR-2091 | April 2, 2019                           Page 1 of 7
[1]   Jason Spears appeals his conviction for Level 3 felony aggravated battery. He

      contends that the evidence was insufficient to support his conviction, which was

      based on the theory of accomplice liability.


[2]   We affirm.


                                       Facts & Procedural History


[3]   Briceson Roller lived with Spears, as well as Spears’s wife and sister, during the

      spring and summer of 2017. Spears and Roller were good friends but

      eventually had a falling out. Around September or October of that year, Roller

      was told to leave. Roller packed up his things that night and went to live with

      his girlfriend, Alexandrea Caudill, and her parents, Jason and Darla Lynn.


[4]   Thereafter, Spears messaged multiple threats to Roller because he believed

      Roller owed unpaid rent money. Spears harassed Roller by “[d]riving real

      slow” past the Lynns’ home in his truck “bumping music trying to be

      intimidating.” Transcript at 101.


[5]   On the morning of Sunday, November 19, 2017, Spears kept messaging Roller

      about wanting to fight. Specifically, Spears told Roller that he would “[b]eat

      [Roller’s] ass.” Id. Roller repeatedly asked to be left alone but eventually

      relented and responded, “Just come on and do it, whatever.” Id. Around 10:00

      a.m., Spears and two of his friends, David Battles and Robbie Lyons, arrived at

      the Lynns’ home in Spears’s truck. Spears and Battles exited the truck, and

      Lyons remained inside.


      Court of Appeals of Indiana | Memorandum Decision 18A-CR-2091 | April 2, 2019   Page 2 of 7
[6]   Caudill went outside when she heard her dog barking and saw Spears and

      Battles in her front lawn. Spears was holding a wooden bat. Both Spears and

      Battles threatened Caudill as she repeatedly told them to leave. Spears warned

      that he was going to “beat [her] ass” and “beat [Roller’s] ass.” Id. at 36. Spears

      came closer and continued to argue with Caudill. He went to hit Caudill, but

      Roller came out of the house, stepped in between the two, and took the blow

      instead. Spears struck Roller with the bat on his right temple. The two men

      then began to fight, and Spears dropped the bat. While they were wrestling on

      the ground, Roller saw Battles by the truck holding a “one-handed sledge

      hammer” about a foot and a half long. Id. at 107. Eventually, Spears, who was

      much larger, picked up Roller and slammed him on top of a fire pit. The two

      continued to fight, as Battles egged on Spears, and Caudill and her mother

      yelled for them to leave.


[7]   When it appeared that Roller might be gaining the upper hand, Battles moved

      in with the sledge hammer that he had gotten from Spears’s truck. He came up

      behind Roller, who was bent over wrestling, and struck him hard in the back of

      the head with the hammer. Roller stumbled to the ground, with his head

      wound spewing blood, and Spears proceeded to kick Roller a couple times.


[8]   Around this time, Caudill’s parents, Jason and Darla, armed themselves with a

      shotgun and a 9-millimeter handgun and stood on the front porch, ordering the

      men off their property. Lyons warned Spears and Battles from the truck about

      the guns. Battles responded, “No one’s going to shoot. They’re a bunch of

      pussy’s [sic]. They will not shoot.” Id. at 123. Roller was moving to the porch

      Court of Appeals of Indiana | Memorandum Decision 18A-CR-2091 | April 2, 2019   Page 3 of 7
       for safety as Battles and Spears continued to approach. At some point, Battles

       pulled back to strike Roller again with the hammer, and Caudill stepped

       between them. Jason “ratcheted [his] “9 millimeter”, and Battles and Spears

       backed up to the truck, yelled a few more profanities, and then sped off in the

       truck. Id. at 166.


[9]    Roller suffered significant head trauma from the blow to the back of his head.

       He lost a lot of blood and went in and out of consciousness waiting for the

       ambulance to arrive. The laceration on the back of his head required twelve

       staples, and he had a knot on the side of his head from being hit with the bat.

       Roller continues to suffer from memory loss and severe headaches as a result.


[10]   Following a jury trial in July 2018, Spears was convicted of Level 3 felony

       aggravated battery and Level 5 felony intimidation. 1 On August 8, 2018, the

       trial court sentenced him to concurrent sentences of ten years for aggravated

       battery and one year for intimidation. The court ordered eight years executed

       in prison and two years in community corrections. Spears now appeals,

       challenging only his conviction for aggravated battery.


                                             Discussion & Decision


[11]   On appeal, Spears contends that the State failed to present sufficient evidence to

       support his aggravated battery conviction. He correctly observes that this count




       1
        The jury also found Spears guilty of battery by means of a deadly weapon, a Level 5 felony, but the trial
       court vacated that count on double jeopardy grounds.

       Court of Appeals of Indiana | Memorandum Decision 18A-CR-2091 | April 2, 2019                      Page 4 of 7
       was based on the blow to Roller’s head by the sledge hammer, which was

       performed by Battles. Thus, Spears’s conviction was based on the theory of

       accomplice liability. Spears asserts that he had no reason to know or foresee

       that Battles would retrieve a sledge hammer from the truck and strike Roller, as

       the fight was between Spears and Roller and Battles had no quarrel with Roller.


[12]   When we consider a challenge to the sufficiency of the evidence, we neither

       reweigh the evidence nor assess the credibility of the witnesses. Suggs v. State,

       51 N.E.3d 1190, 1193 (Ind. 2016). Instead, we consider only the evidence and

       reasonable inferences supporting the conviction. Id. We will affirm if there is

       probative evidence from which a reasonable trier of fact could have found the

       defendant guilty beyond a reasonable doubt. Id.


[13]   The accomplice liability statute provides that a person who “knowingly or

       intentionally aids, induces, or causes another person to commit an offense

       commits that offense”. Ind. Code § 35-41-2-4. Thus, a person who aids

       another in the commission of a crime is just as guilty as the actual perpetrator.

       Anthony v. State, 56 N.E.3d 705, 714 (Ind. Ct. App. 2016), trans. denied. An

       accomplice is “criminally responsible for everything which follows incidentally

       in the execution of the common design, as one of its natural and probable

       consequences, even though it was not intended as part of the original design or

       common plan.” Id. (quoting Griffin v. State, 16 N.E.3d 997, 1003 (Ind. Ct. App.

       2014)).




       Court of Appeals of Indiana | Memorandum Decision 18A-CR-2091 | April 2, 2019   Page 5 of 7
[14]   The particular facts and circumstances of each case are considered to determine

       whether a person participated in the offense as an accomplice. Id. “Each

       participant must knowingly or intentionally associate himself with the criminal

       venture, participate in it, and try to make it succeed.” Id. (quoting Griffin, 16

       N.E.3d at 1003-1004). “In determining whether there was sufficient evidence

       for purposes of accomplice liability, we consider such factors as the defendant’s

       presence at the scene of the crime; companionship with another at the scene of

       the crime; failure to oppose commission of the crime; and course of conduct

       before, during, and after occurrence of the crime.” Id.


[15]   Here, the evidence favorable to the conviction establishes that Spears and

       Battles came to the Lynns’ residence that Sunday morning looking for a fight.

       Both men exited the truck and angrily confronted Caudill, with Spears

       indicating that he was going to beat Caudill’s ass, along with Roller’s. Spears’s

       threats were made while wielding a wooden bat. Spears then struck Roller in

       the temple with the bat when Roller intervened. Thereafter, Spears and Roller

       began to brawl, with Battles nearby and encouraging Spears. At some point,

       Battles grabbed a sledge hammer from Spears’s truck and entered the fight. He

       struck Roller in the head with the hammer and then Spears stood up and kicked

       Roller, who had fallen to the ground. Battles attempted to strike Roller again

       but was stopped by Caudill and her armed parents. Battles and Spears then

       sped off together in Spears’s truck.


[16]   The State sufficiently established that Spears knowingly or intentionally aided,

       induced, or caused Battles to commit the aggravated battery. Spears voluntarily

       Court of Appeals of Indiana | Memorandum Decision 18A-CR-2091 | April 2, 2019   Page 6 of 7
       came to the scene with Battles intending to batter Roller. Both Spears and

       Battles were armed with weapons that were transported in Spears’s truck. At

       no point did Spears oppose Battles’s actions at the scene or attempt to aid

       Roller. Rather, Spears kicked Roller when he was down, and both Spears and

       Battles continued to pursue Roller until stopped by Caudill and the Lynns, at

       which time Spears and Battles fled the scene together. Spears and Battles

       clearly worked in concert before, during, and after the crime. The jury acted

       reasonably in rejecting Spears’s argument regarding accomplice liability.


[17]   Judgment affirmed.


       Kirsch, J. and Vaidik, C.J., concur.




       Court of Appeals of Indiana | Memorandum Decision 18A-CR-2091 | April 2, 2019   Page 7 of 7